DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/2021 has been entered.
 
Response to Amendment
The amendment filed on 10/6/2021 has been entered. Claim 1 is currently amended.  Claim 2 has been cancelled.  Claims 1 and 3-8 are pending and are under examination in this office action.

Response to Arguments
Applicant's argument, starting at page 5, filed on 10/6/2021, with respect to the 112(b) rejection has been fully considered and is persuasive.  The 112(b) rejection is withdrawn.

Applicant's argument, starting at page 6, filed on 10/6/2021, with respect to the 102 rejection has been fully considered.  The argument that the prior art of Kentaro does not teach the limitation of “not contain dispersing agent, or dispersants other than dispersion medium” is not persuasive.  The applicant cited Kentaro’s embodiment 8 for teaching a dispersing agent.  However, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments; and patents are relevant as prior art for all they contain; nonpreferred and alternative embodiments constitute prior art (see MPEP 2123).  Kentaro’s general teaching does not contain dispersing agent, see [0009]: “the composite resin material dispersion is formed by mixing a resin material particle dispersion obtained by mixing the resin material particles and the ketone solvent with a carbon nanomaterial dispersion obtained by mixing the carbon nanomaterial and the ketone solvent”.
 Kentaro does not teach the claimed mixing method using a rotary homogenizer or an inline rotor-stator mixer.  Therefore, the 102 rejection is withdrawn.

Applicant's argument, starting at page 8, filed on 10/6/2021, with respect to the 103 rejection has been fully considered.  The prior art Kentaro or Kentaro in view of Tomoaki does not teach the claimed mixing method using a rotary homogenizer or an inline rotor-stator mixer.  The previous 103 rejection is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kentaro et al (JP2015030821) in view of Handa et al (US20060263588).
Regarding claim 1, Kentaro teaches a method for producing a dispersion of resin material particles and carbon nano-material [overview, P3-4].  Kentaro teaches that “the average particle diameter of the resin material particles is about 1 μm to 100 μm” [0035], falling within the claimed 1-700 μm.
Kentaro teaches that the carbon nanomaterial is CNT (carbon nanotubes) [0002], meeting the claimed “fibrous carbon nanostructures” [0003 spec.].
Kentaro teaches that “the composite resin material dispersion is formed by mixing a resin material particle dispersion obtained by mixing the resin material particles and the ketone solvent with a carbon nanomaterial dispersion obtained by mixing the carbon nanomaterial and the ketone solvent” [0009].  Thus, it is recognized that the composite dispersion comprises the resin material particle, the carbon nanomaterial, and ketone solvent.  Since no dispersing agent, or dispersants other than the dispersion medium (ketone) is disclosed, one of ordinary skill would interpret that the dispersion does not contain dispersing agent, or dispersants other than the dispersion medium.  In a specific example, Kentero teaches the method of dispersing a resin material particle in methyl ethyl ketone at 1:5 weight ratio; and dispersing 0.2% CNT in methyl ethyl ketone; and mixing the two dispersions to obtain the composite [0047].  No dispersing agent or other dispersant is involved.
Kentaro teaches that the mixing methods include “a bead mill method, an ultrasonic method, a wet atomization method, a turbulent flow and stirring method, and the like” [0034].  Kentaro does not expressively teach the claimed rotary homogenizer or an inline rotor-stator mixer as the wet medialess disperser.
In the same field of endeavor, Handa teaches a coating composition prepared by dispersing carbon fibrous structures in a resin matrix.  The carbon fiber has an outside diameter of 15-100 nm [0014], meeting the claimed fibrous carbon nanostructure.  By using a media mill equipped with beads of a prescribed mean diameter, it is possible to achieve a good and uniform dispersion without adding any dispersion stabilizer such as a surfactant [0022].  “It may be advantageous to subject the mixture to a dispersion treatment using a high-shear type distributor” [0064], including “a stirring wheel capable of high speed rotation, and a vessel whose inner peripheral surface is set to be closely adjacent to the outer peripheral surface of the stirring wheel. During operation, the wheel is rotated at a tip speed of not less than 30 m/sec in order to force the liquid to be pressed as a thin film against the inner peripheral surface of the vessel by the centrifugal force. The thin film is allowed to contact the tips of the wheel to perform stirring of the liquid. Other in-line rotor and stator type mixers may also be used preferably” [0071].  The examiner submits that the aforementioned statement meets the claimed rotary homogenizer or an inline rotor-stator mixer.  It would have been obvious to one of ordinary skill in the art at the time of filing to select the aforementioned in-line rotor and stator type mixers as Kentaro’s stirring method or the like, as they are expressly disclosed by Handa as being useful for this application.
Kentaro in view of Handa is silent about the gauge pressure of the mixing process.  However, Handa teaches that operating conditions such as internal pressure in the mixing vessel are varied depending on the amount of fibrous carbon structures to be mixed, the characteristics of the resin, and the viscosity and compatibility of the resin with the fibrous carbon.  Handa suggests selecting specific conditions appropriately according to the intended purpose [0070].  It would have been obvious to one of ordinary skill in the art at the time of filing to determine the appropriate pressure conditions inside the mixing vessel by routine experimentation when modifying Kentaro in view of Handa based on Handa’s express suggestion to do so, thereby arriving at a pressure within the claimed range.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.

Regarding claim 3, Kentaro teaches the method of dispersing a resin material particle in methyl ethyl ketone at 1:5 weight ratio [0047]; and a mass ratio of the carbon nanomaterial to the total mass of the resin material particles and the carbon nanomaterial is in a range of about 0.003mass%-0.1mass % [0011].  The examiner determined that the resin material particle is about 19.90%-19.9994% in the dispersion, based on the aforementioned teaching, falling within the claimed range of at least 1 mass% and not more than 30 mass%.

Regarding claim 4, Kentaro in view of Handa is silent about the claimed Hansen solubility parameter distance R of the dispersion medium and a resin forming the resin particles, obtained by formula (1).
However, Kentaro teaches polytetrafluoroethylene (PTFE) dispersed in methyl ethyl ketone (MEK) [0034].  The applicant teaches the dispersion, polarity, and hydrogen bonding parameters for PTFE (δd=16.2, δp=1.8, δh=3.4) and MEK (δd=16.0, δp=9.0, δh=5.1), arriving at R=7.4 [0049 spec.], falling within the claimed R value range of 2-14. 

Regarding claim 5, Kentaro teaches a mass ratio of the carbon nanomaterial to the total mass of the resin material particles and the carbon nanomaterial is in a range of about 0.003mass%-0.1mass % [0011].  The examiner determines the ratio of the carbon nanomaterial to the resin material particle is about 0.003:100 to 0.1:100, overlapping the claimed 0.01:100 to 10:100.
 
Regarding claim 6, Kentaro teaches that the resin material particles comprise a fluororesin [0012].

Regarding claim 7, Kentaro teaches a step of removing the dispersion medium by drying [0019].

Regarding claim 8, Kentaro teaches that a composite resin molded article is molded from the composite resin particles [0028].  The examiner submits that molding is a type of shaping, and the molded article meets the claimed shaped product.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762